848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret GARRETT (Widow of Harvey Garrett), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3014.
United States Court of Appeals, Sixth Circuit.
May 5, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This matter is before the court upon consideration of the respondent's motion to dismiss, the petitioner's response, the petitioner's motion to waive the filing fee incorporated in her appellate brief, and the petitioner's request for appointment of counsel incorporated in her petition for review.


3
A review of the record indicates that the final judgment of the Benefits Review Board was entered April 13, 1987.  Any petition for review from that judgment was due to be filed in this court on or before June 12, 1987, as required by 33 U.S.C. Sec. 921(c) and Fed.R.App.P. 15(a).  On June 16, 1987, the Benefits Review Board received a petition for review dated June 8, 1987.  It was filed as part of the record on September 3, 1987, and the Board notified petitioner on December 10, 1987, that a request for an appeal must be made with the appropriate United States Court of Appeals.  A petition for review was received and filed in this court on January 7, 1988.


4
This court does not have jurisdiction to consider the appeal.  The petition for review was not filed in this court within the 60-day period provided by 33 U.S.C. Sec. 921(c), and Fed.R.App.P. 15(a) does not allow this court to treat the date a petition is received by the Board as the filing date in this court.   Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165 (6th Cir.1987) (order).


5
It is ORDERED that the petitioner's motions be denied, the respondent's motion to dismiss be granted, and the appeal be and it hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation